DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 31 October 2022.  Claim 2 is cancelled.  Claims 1, 3, 14, 19 and 20 have been amended and are considered below.  Claims 1 and 3-20 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (20200402058) in view of McGlynn et al. (20090222364).

Claims 1 and 19:	Zhou discloses a method and system ([43-50, 65, 66]), comprising:
entering a watch entry configured as a dynamic state machine to monitor an open entry in a watch database (i.e., watch module monitoring database transactions as per written description paragraphs [46] and [47]) ([78 “filter/normalizer 232 may curate events in data streams so brokers 234 can quickly recognize keys and values after filter/normalizer 232 normalizes them,” 88, 89, 90 “brokers 234 may also include high-level operators like filter, map, grouping, windowing, aggregation, joins, and the notion of tables to organize and process events in data streams received from client systems 190, or other elements of system,” 91-95]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the broker as disclosed by Zhou to be the equivalent of Applicant’s disclosed watch module which monitors data stream events with respect to a wide range of parameters.
detecting, by a computing device, a new entry in one of plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]); 
determining, by the computing device, whether the new entry matches a watch entry in the watch database ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]); 
creating, by the computing device, a new watch in the watch database when the new entry does not match any watch in the watch database ([180 “may transmit a message to brokers 234 (FIG. 2) that an upcoming event may be added to the stream and that the event is associated with the identified account. When a transaction or request is approved in step 1010 it may result in a new event being generated for the data stream associated with the client system,” 162, 163 “if service system 105 determines the event is associated with a state variable (step 810: yes), process 800 may continue to step 812, where service system 812 determines if the identified state variable includes existing events,” 166, 167 Figs. 14A, 14B]); and 
updating, by the computing device, a watch in the watch database when the new entry matches the watch in the watch database ([103 “update state variables that based on events captured from data streams,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 113, 114, 204-206]). 
Zhou discloses comparing, by the computing device, the new entry to watch entries defined in a watch database ([204 “real-time state calculator 120 may update variables associated with the identified account according to the triggering event. In this case the triggering event included a transaction for $30,000 and the state variable is updated,” 59 “state calculator 120 may execute operations to modify state variables by adding a new event or removing an expired event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received,” 112, 113, 131 “and events that affect state variables, like the expiring events, non-expiring events (including new events),” Fig. 14A]) of at least one open entry in an accounting database ([112 “associate keys extracted from events in data streams with accounts and corresponding state variables. Account identifier 346 may derive an associated account based on one or more of extracted keys from events,” 113, 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable,” 167, 170 “state variables of step 902 may include transaction amount accumulator, frequency of transactions, transaction origin,” 203-206]); and 
Zhou does not explicitly disclose, however McGlynn discloses: 
wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database based on attributes of the new entry and the ones of the watch entries defined in the watch database ([40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43 “applying multiple designation rules, such as the first designation rule and the second designation rule, to the transaction to generate multiple match scores. The respective match scores are compared to one another to find the best match score,” 47]).  
Therefore it would be obvious for Zhou wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database based on attributes of the new entry and the ones of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 3:	Zhou in view of McGlynn discloses the method as for Claim 1 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 4:	Zhou in view of McGlynn discloses the method as for Claim 3 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: 
one or more accounting rules ([19 “designation rules,” 28, 29 “rules generator,”]); and 
comparing attributes of the new entry and the one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou wherein the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: one or more accounting rules and comparing attributes of the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 5:	Zhou in view of McGlynn discloses the method as for Claim 4 above, and Zhou further discloses:
wherein the attributes comprise respective databases of the new entry and the one of the watch entries defined in the watch database ([129-131, 170, 221, 222]);
amounts included in the new entry and the one of the watch entries defined in the watch database ([204 “triggering event included a transaction for $30,000 and the state variable is updated,” 205 “state variable may be updated again in time 1406, when service system 105 receives a second transaction event associated with the same account. The second transaction may be of $60,000,” 206, Figs. 14A, 14B]).
Zhou does not explicitly disclose, however McGlynn further discloses:
wherein the attributes comprise: 
relative timing of the new entry and the one of the watch entries defined in the watch database ([39 “transaction attributes, including, but not limited to payee name, transaction description, transaction date, transaction amount, transaction type code, account type, payment method, recurrence period, recurrence time,” 44 “match counter counting the number of times the designation rule has matched a transaction. Still further, the method may include incrementing a selection counter counting the number of times the designation rule has been selected,”]); 
text included in the new entry and the one of the watch entries defined in the watch database ([51 “coring of a designation rule against the transaction is performed by combining (e.g. summing, averaging) individual scores on transaction attributes (e.g. textual, non-textual, and non-transactional),” 52]); and 
Therefore it would be obvious for Zhou wherein relative timing of the new entry and the one of the watch entries defined in the watch database and text included in the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 6:	Zhou in view of McGlynn discloses the method as for Claim 4 above, and Zhou further discloses defining a range based on an amount in the one of the watch entries defined in the watch database, wherein the association score is higher when an amount in the new entry is within the range, and the association score is lower when the amount in the new entry is not within the range ([110 “monitoring a state variable accumulating amount of transactions associated with an account, fraud/risk detection service 344 may trigger an alert when the value associated with the amount key exceeds $10,000. Then, if a state variable exceeds the threshold it may mean that the account associated with that state variable has been compromised and generate an alert. Alternatively, or additionally, fraud/risk detection service 344 may monitor the result of predictive models. Whenever a predictive model results in a high probability of abnormality or fraud, defined above a threshold (e.g., above 80% probability), alert generator may transmit alerts associated with the account,” 111, 151 “trigger the alerts based on results from predictive model estimations that take into account multiple state variables, which may accumulate different values or different parameters,” 193 “cost function” 212-214]).  

Claim 7:	Zhou in view of McGlynn discloses the method as for Claim 6 above, and Zhou further discloses determining different ranges for different ones of the watch entries defined in the watch database ([204-206, 210 “at time 1406 because the accumulated value exceed threshold 1420, client request interface 130 (FIG. 4) may be instructed to decline any further transactions from the account associated with the state variable. Alternatively, or additionally, as further described in connection to FIG. 9, the state variable exceeded threshold 1420 may be an input for a predictive model that uses multiple state variables to make a prediction,” Figs. 14A, 14B]).  

	Claim 8:	Zhou in view of McGlynn discloses the method as for Claim 1 above, and Zhou further discloses wherein: 
the watch entries are open entries that are the subject of watches defined in the watch database ([95, 96, 203-208]); and 
the watches are dynamic state machines that define respective amounts ([92, 95, 97 “key extractor 235 may implement topic-level configurations for brokers 234 and specify Java parameters such as “log.cleaner.enable” to deduplicate entries with the same key. In such embodiments, key extractor 235 may be coupled to stream memory,” 98]).  

	Claim 9:	Zhou in view of McGlynn discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises automatically updating the watch without user input ([203-208]).  

	Claim 10:	Zhou in view of McGlynn discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises: 
suggesting an update to a user via a user interface ([45 “client devices 150 may execute browser software that generates and displays interfaces including content on a display device included in, or connected to, client devices 150. Client devices 150 may execute applications that allow client devices 150 to communicate with components over network 170, and generate and display content in interfaces via display devices included in client devices, 46-49, 62-64]); 
receiving confirmation of the update from the user ([108 “Predictive model generator 342 may also provide user interfaces for interacting with data,” 121-124]); and 
updating the watch based on receiving the confirmation from the user ([103 “real-time state calculator 120 may provide alert notifications to stream operator 110 or to client request interface,” 122 “Interface memory 430 may include interface programs 432, which may include API management instructions to support client systems 190 and interactions between, for example, client devices 150 and service system,”]). 

Claim 11:	Zhou in view of McGlynn discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises changing a value of an amount stored in the watch ([204 “state variable changes four times as a function of time. In time 1402, the state variable changes from 0 to $30,000. This change may occur when an event in a data stream triggers a change in the state variable, 205-211]).  

Claim 12:	Zhou in view of McGlynn discloses the method as for Claim 11 above, and Zhou further discloses closing the watch when the changing the value of the amount stored in the watch results in a value of zero ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]).

Claims 13 and 18:	Zhou in view of McGlynn discloses the method as for Claims 11 and 14 above, and Zhou further discloses closing the watch when an open entry associated with the watch expires ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]).  

Claim 14:	Zhou discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device ([72, 99, 129-134, Fig. 5]) to: 
enter a watch entry configured as a dynamic state machine to monitor an open entry in a watch database (i.e., watch module monitoring database transactions as per written description paragraphs [46] and [47]) ([78 “filter/normalizer 232 may curate events in data streams so brokers 234 can quickly recognize keys and values after filter/normalizer 232 normalizes them,” 88, 89, 90 “brokers 234 may also include high-level operators like filter, map, grouping, windowing, aggregation, joins, and the notion of tables to organize and process events in data streams received from client systems 190, or other elements of system,” 91-95]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the broker as disclosed by Zhou to be the equivalent of Applicant’s disclosed watch module which monitors data stream events with respect to a wide range of parameters.
detect a new entry in one of plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]); 
determine that the new entry matches one of the watch entries ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]); and 
update a watch amount associated with the one of the watch entries based on an amount in the new entry ([103 “update state variables that based on events captured from data streams,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 113, 114, 162 “event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 170, 172, 204-206]).  
Zhou discloses to compare the new entry to watch entries defined in a watch database ([204 “real-time state calculator 120 may update variables associated with the identified account according to the triggering event. In this case the triggering event included a transaction for $30,000 and the state variable is updated,” 59 “state calculator 120 may execute operations to modify state variables by adding a new event or removing an expired event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received,” 112, 113, 131 “and events that affect state variables, like the expiring events, non-expiring events (including new events),” Fig. 14A]) of at least one open entry in an accounting database ([112 “associate keys extracted from events in data streams with accounts and corresponding state variables. Account identifier 346 may derive an associated account based on one or more of extracted keys from events,” 113, 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable,” 167, 170 “state variables of step 902 may include transaction amount accumulator, frequency of transactions, transaction origin,” 203-206]); and 
	Zhou does not explicitly disclose, however McGlynn discloses: 
wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database based on attributes of the new entry and the ones of the watch entries defined in the watch database ([40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43 “applying multiple designation rules, such as the first designation rule and the second designation rule, to the transaction to generate multiple match scores. The respective match scores are compared to one another to find the best match score,” 47]).  
Therefore it would be obvious for Zhou wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database based on attributes of the new entry and the ones of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 15:	Zhou in view of McGlynn discloses the method as for Claim 14 above, and Zhou does not explicitly disclose, however McGlynn further discloses: 
the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); and 
the association score of the new entry relative to one of the watch entries is determined based on: one or more accounting rules ([19 “designation rules,” 28, 29 “rules generator,”]); and comparing attributes of the new entry and the one of the watch entries (32, 40, 41, 43, 47]). 
Therefore it would be obvious for Zhou wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries and the association score of the new entry relative to one of the watch entries is determined based on: one or more accounting rules as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 16:	Zhou in view of McGlynn discloses the computer program product of Claim 14 above, and Zhou further discloses wherein the updating the watch comprises automatically updating the watch without user input ([203-208]).

Claim 17:	Zhou in view of McGlynn discloses the method as for Claim 14 above, and Zhou further discloses to:
close a watch that defines the watch amount when the updating the watch amount results in a value of zero ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]); and
keep the watch open and automatically generate a new rectification entry when the updating the watch amount results in a value other than zero ([203-208, 209 “arrangement for a state variable as depicted in FIG. 14A allows the accumulation of a series of events over a period of time. Similar state variables may be implemented for different keys that are extracted from events,” 211, 212 “state variable in FIG. 14B shows that the state variable changes two times based on triggering events of first and second transactions in times 1422 and 1426. When the first event expires in time 1430, however, the state variable does not change because there has not been a triggering event,” 213-215]).

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (20200402058) in view of McGlynn et al. (20090222364) and Holenstein (10,025,946).

Claim 20:	Zhou in view of McGlynn discloses the system of claim 19 above, and Zhou further discloses wherein: 
the watch entries are open entries that are a subject of watches defined in the watch database ([95, 96, 203-208]); 
the watches are dynamic state machines that define respective amounts ([92, 95, 97 “key extractor 235 may implement topic-level configurations for brokers 234 and specify Java parameters such as “log.cleaner.enable” to deduplicate entries with the same key. In such embodiments, key extractor 235 may be coupled to stream memory,” 98]); and 
the updating the watch comprises changing the value of an amount stored in the watch ([204 “state variable changes four times as a function of time. In time 1402, the state variable changes from 0 to $30,000. This change may occur when an event in a data stream triggers a change in the state variable, 203-211]);
detecting a subsequent new entry in one of the plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]);
determining whether the subsequent new entry matches the compliance watch ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]);
determining whether the compliance watch complies with accounting rules when the subsequent new entry does not match the compliance watch ([180 “may transmit a message to brokers 234 (FIG. 2) that an upcoming event may be added to the stream and that the event is associated with the identified account. When a transaction or request is approved in step 1010 it may result in a new event being generated for the data stream associated with the client system,” 162, 163 “if service system 105 determines the event is associated with a state variable (step 810: yes), process 800 may continue to step 812, where service system 812 determines if the identified state variable includes existing events,” 166, 167 Figs. 14A, 14B]);
Zhou does not explicitly disclose, however McGlynn discloses:
the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); 
Therefore it would be obvious for Zhou wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.
Zhou discloses the implementation of dynamic watch machines for the purpose of monitoring transactions, and Zhou does not explicitly disclose, however Holenstein discloses:
the creating the new watch comprises (6:60-67 “application is given an event that must generate a transaction, the application requests that the Transaction Manager begin a transaction,” 7:19-27 “application initiates a transaction, it sends a begin transaction directive (5) to the Transaction Manager (6). The Transaction Manager returns a transaction ID (7) to the application,”):
creating a compliance watch requiring a provision in compliance with accounting rules at the expiration of a predetermined time (14:39-50 “Event/Tx Tracking module (1) may include a Rules Engine,” “18:1-13 “specific rule in question is that any particular ATM may only issue a restricted amount of cash to a credit- or debit-cardholder on any single day,” 18:30-40 “access the Rules Engine (5) and will find that for this particular ATM, no cardholder may withdraw more than $500 in any one day. The process will then access the card database (11) and will determine that the cardholder already has withdrawn $300 from this ATM on the same day. Therefore, the cardholder is authorized to withdraw only $200,”);
creating a provision for the compliance watch when the compliance watch does not comply with accounting rules (27:14-32 “Event/Tx Tracking module can be dynamically changed, and replaced with a new Event/Tx Tracking module with new processing rules, without having to take an application outage. For instance, the Event/Tx Tracking module can vote to abort the transaction if the transaction violates a rule set; or it can modify the transaction to be compatible with the rule set,” 34:2-10, 37:3-12, Table 1); and
updating the value of the amount stored in the compliance watch based on the value of the amount of the provision (27:14-32 “Event/Tx Tracking module can be dynamically changed, and replaced with a new Event/Tx Tracking module with new processing rules, without having to take an application outage. For instance, the Event/Tx Tracking module can vote to abort the transaction if the transaction violates a rule set; or it can modify the transaction to be compatible with the rule set,” 34:2-10, 37:3-12, 39:40-47, Table 1).
Therefore it would be obvious for Zhou the creating the new watch comprises creating a compliance watch requiring a provision in compliance with accounting rules at the expiration of a predetermined time, creating a provision for the compliance watch when the compliance watch does not comply with accounting rules, and updating the value of the amount stored in the compliance watch based on the value of the amount of the provision as per the steps of Holenstein in order to more accurately detect and measure the compliance of watches with the accounting rules conducted by the system and therefore resulting in more accurate data used to update the watch database with respect to conducted transactions.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 31 October 2022, Applicant's arguments with respect to claims 1 and 3-20 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
	Applicants amended the claims to more clearly specify the implementation of a dynamic state machine for the purposes of executing the claimed invention, as recited, "entering a watch entry configured on a dynamic state machine to monitor an open entry in a watch database," and argue that the implementation of the dynamic state machine renders the instant claims as a practical application and therefore statutory under 35 USC 101. After review of the instant claims in the context of the written description and the amendments more clearly specifying implementation of the claimed invention by a dynamic state machine, the Examiner continues to maintain the claims are directed to a judicial exception as previously noted, however the invention is further determined to be directed to practical application and therefore eligible under 35 USC 101. 
Examiner is guided by the disclosures of the written description at least paragraphs [16], [17], [18], [43], [44], and [45] which disclose the implementation of the dynamic state machine process which is invoked for each and every new entry and continues to monitor the entry through a range of changes and processes including across a large number of databases and associated accounting changes. Thus the Examiner determines the instant invention is patently eligible under 35 USC 101.
Claim Rejections - 35 USC § 102
Applicant’s arguments and amendments, see Remarks/Amendments, filed 3 October 2022, with respect to the rejection of claims 1, 8-14, and 16-19 under 35 USC 102(a)(2) have been fully considered and are persuasive.  The rejection of claims 1, 8-14, and 16-19 under 35 USC 102(a)(2) has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant's arguments and amendments filed 31 October 2022 have been fully considered but they are not persuasive.
a.	Applicants amended the independent claims to include the limitation “entering a watch entry configured as a dynamic state machine to monitor an open entry in a watch database," as claimed at least at claims 8 and 20, and argue the amended limitation overcomes the cited to rejection under Zhou. 
Examiner respectfully disagrees and replies that the disclosures of Zhou as previously cited with respect to this limitation subject matter as disclosed at least at paragraphs [92], [95], [97,] and [98] disclose the implementation of a computing element disclosed as a broker which monitors individual transactions and associated events directly with respect to data streams. As well, Zhou contains relevant disclosures such as at [96] and Table 1.  Examiner interprets the broker as disclosed by Zhou to be functionally equivalent to the Applicant’s claimed dynamic state machine and therefore continues to maintain the cited to reference Zhou discloses this functional element and associated claim limitations.  Therefore the Examiner continues to maintain the rejection of the claims in view of the combination of Zhou and McGlynn.
	b.	Applicants amended the independent claims to include the limitation or variant, "wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database based on attributes of the new entry and the ones of the watch entries defined in the watch database," which is argued to not be disclosed by either Zhou or McGlynn as combined. 
Examiner respectfully disagrees and replies that under a broadest reasonable interpretation, the disclosures of McGlynn (i.e., at least paras. [40]-[47]) relative to the determination of transaction attribute scores disclose the determination of a score for transaction attributes and weights which match designations relevant to a variety of rules applied to a multitude of transactions, that is, the disclosures of McGlynn as cited disclose the monitoring of transactions with respect to rules and attributes and the determination of a score of matching relevance for each transaction to the rules, which the Examiner interprets to be the equivalent of an association score. Therefore the Examiner continues to maintain the rejection of the claims in view of the combination of Zhou and McGlynn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached References Cited form 892.
See Lesner et al. (20200098053) for disclosures related to the implementation of machine learning techniques to monitor and classify financial transactions and result in improvements to financial activity predictions.  See at least paras [42]-[61]
See Ghare et al. (10,129,118) for disclosures related to the detection in real time of data stream anomalies including anomalies in transactions and associated transaction data.  See at least 3:17-65 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682